Citation Nr: 0613833	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  96-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2. Entitlement to an increased rating for residuals of a 
fractured right femur, with one-half inch discrepancy, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1982 to January 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, granting service connection for PTSD, 
assigning a 30 percent rating, and denying a rating greater 
than 10 percent for residuals of a right femur fracture. In 
an August 1996 supplemental statement of the case (SSOC), the 
RO increased the disability rating for PTSD from a 30 percent 
to a 50 percent rating. In a January 2004 SSOC, the RO 
increased the disability rating for the veteran's right femur 
to 20 percent. The veteran had a hearing before the Board in 
November 2005 and the transcript is of record. 

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new jurisdiction-conferring notice of 
disagreement must be filed as to the subsequent decision. AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

During the veteran's hearing, he testified that he currently 
has pain in his left hip, secondary to his right femur 
disability. Specifically, the veteran claims his disability 
is the result of favoring his right leg. The issue has never 
been considered by the RO. There is medical evidence in the 
record of complaints and treatment for the veteran's left 
hip, including a diagnosis of osteoarthritis. Accordingly, 
the issue of entitlement to service connection for a left hip 
condition, secondary to a service- connected right femur 
disability, is REFERRED to the RO for proper adjudication.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service-connected disabilities at issue here 
are the result of an in-service helicopter crash killing 4 
people and injuring 2. The veteran, as a result of this 
accident, suffered severe musculoskeletal injuries, to 
include a fractured right femur. His diagnosed post-traumatic 
stress disorder (PTSD) is also a result of the helicopter 
crash.  In filing this claim, the veteran alleges that his 
conditions interfere with his ability to hold down a 
permanent job. 

The last Supplemental Statement of the Case relating to these 
claims was issued in January 2004. Thereafter, additional, 
non-duplicative VA outpatient treatment records and VA 
examinations were received. Part of the newly-submitted 
evidence includes a VA examination and opinion regarding the 
veteran's claim for total disability based on individual 
unemployability. Although that examination was conducted 
pursuant to the TDIU claim, it includes information as to the 
severity of his PTSD and right leg as of November 2005.

The veteran also submitted additional medical records with a 
waiver of local jurisdiction. The waiver, however, did not 
encompass the previously received documents. If a SOC or SSOC 
is prepared before the receipt of further evidence, a 
supplemental statement of the case (SSOC) must be issued to 
the veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the 
newly obtained evidence was not duplicative of evidence 
already associated with the claims file, and it is relevant 
to these issues because it shows current objective findings 
and the veteran's contentions.  There are no regulatory 
provisions for waiving review of relevant evidence received 
at and by the RO prior to transfer of jurisdiction to the 
Board. Therefore, in accordance with 38 C.F.R. § 19.37(a), 
the case is returned to the RO for consideration and the 
issuance of a supplemental statement of the case.

The RO should also take this opportunity to obtain any recent 
treatment from November 2005 to the present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any medical records and 
hospitalization records for the veteran's 
PTSD and right femur disability from the 
VA Medical Center in New York, New York 
for the time period November 2005 to the 
present. Any negative responses should be 
documented in the file. 

2. After the above is complete, 
readjudicate the veteran's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since January 2004. 

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. This claim must be afforded expeditious treatment

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

